john c trimmer and susan trimmer petitioners v commissioner of internal revenue respondent docket no filed date while suffering from major depressive disorder after retiring from the nypd in h received two distributions from his retirement accounts but did not roll them over into another qualified retirement account within the requisite day period of sec_402 when ps’ tax_return pre- parer pointed out the problem some months later h rolled the funds over into an ira ps never used any of the funds on their return ps reported the two distributions as non- taxable during r’s examination of ps’ tax_return ps requested a hardship waiver from the 60-day rollover require- ment r denied the request and determined a deficiency in ps’ tax r contends that r’s examination_division lacked the authority to consider a hardship waiver under sec_402 and that in any event r’s exercise of discretion in denying a hardship waiver is not subject_to judicial review held r’s examination_division had the authority to consider ps’ request for a hardship waiver under sec_402 see revproc_2003_16 2003_1_cb_359 as modified retrospectively by revproc_2016_47 2016_37_irb_346 held further the tax_court has jurisdiction in this deficiency proceeding to review r’s denial of ps’ request for a waiver of the 60-day rollover requirement held further r’s objections to ps’ proffered expert testimony are overruled the expert testimony will be admitted into evidence held fur- ther in the facts and circumstances of this case it would be against equity or good conscience within the meaning of sec_402 to deny ps’ request for a hardship waiver the two distributions are excluded from ps’ gross_income held further r’s imposition of the sec_72 additional tax on early distributions is not sustained held further r’s determination that ps failed to report dollar_figure of tax- able dividend income is sustained elizabeth ann maresca amanda katlowitz student ravi patel student and regina yoon student for petitioners marissa j savit and lyle b press for respondent thornton judge the internal_revenue_service irs determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues for decision are whether peti- tioners should receive a hardship waiver under sec_402 with respect to pension distributions that mr trimmer received from retirement accounts but did not roll trimmer v commissioner over into another qualified retirement account within days whether petitioners are liable for the additional tax under sec_72 and whether petitioners failed to report dollar_figure of dividend income findings_of_fact the parties have stipulated some facts which we find and incorporate by this reference petitioners resided in new york when they petitioned this court petitioners have been married over years and have two sons mrs trimmer has been a new york city school teacher at all relevant times mr trimmer served as a police officer with the new york police department nypd for years until his retirement on date when he wa sec_47 years old before retiring from the nypd mr trimmer had secured a position as a security guard with the new york stock exchange to supplement his pension income from the nypd and help finance his sons’ college educations shortly after he retired from the nypd however this new job fell through he was unable to find another position immediately and nypd policy prevented a retired officer from returning to work there about three weeks after retiring mr trimmer began experiencing symptoms of major depressive disorder in a stark departure from his pre-retirement personality he became antisocial irritable and uncommunicative with his wife and two sons he rarely left his house he had trouble sleeping and he lost weight he neglected his hygiene and grooming he stopped coaching his sons’ sporting events and stopped attending their school events which he had pre- viously attended without fail although he occasionally wrote checks from petitioners’ joint checking account generally at the request of his wife or sons otherwise as he testified he kind of just didn’t do much of anything mrs trimmer testified that during this time her husband was like a lost soul and when she came home from work all section references are to the internal_revenue_code code at all relevant times and all rule references are to the tax_court rules of prac- tice and procedure all monetary amounts are rounded to the nearest dol- lar united_states tax_court reports in the evening she would often find him where she had left him in the morning looming financial pressures caused marital tension mr trimmer was so changed that mrs trimmer came to believe that she could not depend on him to carry out tasks he had previously performed reliably she felt that she needed to monitor mr trimmer so that she might offer encouragement or intervene to help him through events or activities through his employment with the nypd mr trimmer had retirement accounts with the new york city employees’ retirement_system and the new york city police pension fund retirement accounts on may and date- after his major depression had set in-mr trimmer received from his retirement accounts distribution checks for dollar_figure and dollar_figure two distributions these checks lay on his dresser at home for over a month until on date he deposited them into petitioners’ joint bank account although petitioners had conferred about mr trimmer’s retirement mrs trimmer did not know exactly what needed to be done and did not get involved in this matter she assumed that he was handling his retirement this was in keeping with petitioners’ division of household duties while mrs trimmer handled many of the day-to-day bill-paying responsibilities for petitioners’ family mr trimmer handled their large-scale investment decisions such as planning for retirement and college savings mr trimmer also customarily handled the family’s taxes collecting the necessary information making an appointment with a tax_return_preparer and eventually bringing the com- pleted forms home for mrs trimmer to sign before retiring he would usually have petitioners’ tax returns prepared early usually in february so that petitioners could receive any refund early in the spring of however still suffering from depres- sion he had to be reminded repeatedly by mrs trimmer to have their return prepared finally as the due_date for the return approached mr trimmer went to petitioners’ reg- ular tax_return_preparer to handle their taxes in early mr trimmer had received forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting the two distributions with taxable amounts of trimmer v commissioner dollar_figure and dollar_figure reported in boxe sec_2a he gave these forms to the return preparer who noticed that the forms 1099-r for the two distributions indicated a distribution code of early distribution no known exception the return pre- parer advised mr trimmer to put the two distributions into an ira on date petitioners filed their form_1040 they reported the two distributions as nontaxable on date acting upon his return preparer’s advice mr trimmer opened an ira at the same bank where petitioners had deposited the two distributions and imme- diately rolled the funds over to the new ira between the time mr trimmer received the two distributions and the time he opened the ira petitioners did not make any use of the funds from the two distributions gradually mr trimmer’s depression began to dissipate by the summer of it was in remission on date respondent issued to petitioners a notice cp2000 proposed changes to your form_1040 asserting that petitioners had failed to report dollar_figure of taxable retirement income from the two distributions that they were liable under sec_72 for an additional tax on premature distributions from a qualified_plan and that they had failed to report dollar_figure of taxable dividend income the notice cp2000 indicated that because of these proposed changes petitioners owed dollar_figure in additional taxes the notice cp2000 advised petitioners that if they disagreed with the proposed changes they should complete an attached response form and send it to the irs by date otherwise the letter indicated the irs would send peti- tioners a notice_of_deficiency reflecting the proposed changes petitioners requested an extension and by letter dated date the irs granted their request extending the response date to date on date mr trimmer sent the irs a letter which stated in its entirety they did not report a dollar_figure dividend which they had received in on certain stock that mr trimmer had bought using his social_security_number when his son was a newborn the copy of the letter in the record is not dated but respondent has stipulated its authenticity and has proposed as a finding of fact unopposed continued united_states tax_court reports dear sirs i am contesting the amount of money said to be owed please allow me to explain the situation in date i retired from my job and took a pension loan after my retirement i went through a period of depres- sion and was not managing my affairs i received my check for the loan and deposited it into santander bank on date the money remained in this account until april of when it was switched to an i r a in the same bank where it remains to this day a few points - there was no deception or spending investing of the money at all i received the check and deposited it into the bank - my wife and i have been paying taxes for a combined years and never had the least bit a problem - there was no harm done to anyone with the money staying in the bank except me i was receiving interest - i switched the money to an i r a before i was notified by the i r s i am now employed again and am driving a school_bus and have a son in college and another a year away to pay dollar_figure in taxes for money that is in an i r a would absolutely cripple my family as it would be years of my salary sir no harm was done to anyone i went through a rough time upon separation from my job causing me emotional hard times that caused this situation penalizing me and my family would not benefit anybody only cause extreme duress and punish my children who played no part in this situation i ask you to consider these facts and please come to a fair decision please contact me if you need at phone number redacted thank you john trimmer by letter dated date the operations manager of the irs andover massachusetts service_center thanked petitioners for their date correspondence and stated you don’t need to do anything else for now we will contact you again within days to let you know what action we are taking petitioners did not have to wait long how- ever for by letter dated only three days later-date-the operations manager summarily denied petitioners’ request for relief stating only the law requires you to roll by petitioners that mr trimmer sent the letter to respondent a t some time after respondent issued the notice cp2000 to petitioners because as described infra respondent subsequently sent two letters to petitioners referencing their correspondence or response of date and be- cause the administrative record in evidence contains no other correspond- ence from petitioners that fits this description we find that mr trimmer sent his letter on date respondent has raised no issue about pe- titioners’ response being late we deem any such issue to be waived trimmer v commissioner over your distribution within days of the distribution date if the roll over exceeds the time frame it becomes fully tax- able the letter did not mention respondent’s statutory authority to grant hardship waivers or any procedure for applying for one nor did it acknowledge mr trimmer’s par- ticular circumstances as described in his letter much like the original notice cp2000 to which petitioners had already responded the operation manager’s letter stated if you don’t agree with our proposed changes write to us and tell us why the letter further indicated that if the irs had not heard further from petitioners by date we will con- tinue to process the proposed changes to your return based on the information we currently have on date the irs issued a notice_of_deficiency reflecting the changes proposed in the notice cp2000 peti- tioners timely petitioned this court i burden_of_proof opinion the commissioner’s determinations in a notice of defi- ciency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact ii taxability of ira_distributions a general principles sec_61 provides generally that gross_income means all income from whatever source derived sec_402 pro- vides that any amount actually distributed to any dis- tributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be tax- able to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annu- ities there is no dispute that the two distributions were actually made to mr trimmer in from his retirement accounts which were employees’ trusts described in sec_401 united_states tax_court reports sec_402 excludes from gross_income any portion of a distribution that is rolled over to an eligible_retirement_plan as defined in sec_402 sec_402 provides except as provided in subparagraph b the roll- over exclusion is not available for any transfer of a distribu- tion made after the 60th day following the day on which the distributee received the property distributed subparagraph b grants the secretary the authority to waive the 60-day rollover requirement hardship exception -the secretary may waive the 60-day require- ment under subparagraph a where the failure to waive such require- ment would be against equity or good conscience including casualty dis- aster or other events beyond the reasonable control of the individual subject_to such requirement mr trimmer received the two distributions in the form of checks on may and date and on date he deposited the checks into petitioners’ joint bank account the 60-day rollover periods ended july and date respectively b the parties’ contentions petitioners do not dispute that mr trimmer missed the 60-day deadline for rolling over the two distributions but they contend that he qualifies for a hardship waiver under sec_402 because his failure to make timely roll- overs was caused by his major depressive disorder during the relevant period respondent contends that the hardship waiver provision of sec_402 is inapplicable because mr trimmer failed to apply for relief pursuant to the terms of revproc_2003_16 2003_1_cb_359 respondent also contends that there has been no final administrative determination denying petitioners relief and that even if there had been it would not be subject_to judicial review furthermore respondent contends there was no abuse_of_discretion in denying petitioners the requested waiver because petitioners have failed to establish that mr trimmer was unable to com- both before and after trial the court encouraged the parties to explore further administrative consideration of petitioners’ claim for a hardship waiver but respondent declined trimmer v commissioner plete the rollovers within days of the two distributions we address these arguments in turn c authority to consider hardship waiver request during examination for hardship waivers under in revproc_2003_16 supra the irs provided guidance about applying sec_402 section dollar_figure of revproc_2003_16 c b pincite states that a taxpayer must apply for a hardship exception to the 60-day rollover requirement by submitting a request for a private_letter_ruling under the procedures outlined in revproc_2003_4 2003_1_cb_123 and include with the application the user_fee set forth in revproc_2003_8 2003_1_cb_236 on date the irs issued revproc_2016_47 2016_37_irb_346 which authorizes additional hardship waivers during the examination of the taxpayer’s return it states sec_4 additional waivers during exam in addition to automatic waivers and waivers through application to the irs under sec_3 of revproc_2003_16 the irs in the course of examining a taxpayer’s individual_income_tax_return may determine that the taxpayer qualifies for a waiver of the 60-day rollover require- ment under sec_402 or sec_408 id sec_4 i r b pincite sec dollar_figure of revproc_2003_16 2003_1_cb_359 also provides for automatic approval of a hardship waiver if the taxpayer follows all pro- cedures required by the financial_institution for depositing the funds into an eligible_retirement_plan within the 60-day period and solely due to an error on the part of the financial_institution the funds are not depos- ited within the 60-day period taxpayers who qualify for automatic ap- proval are not required to submit an application to the irs id there is no dispute that the automatic approval procedures are inapplicable in the case before us revproc_2016_47 2016_37_irb_346 also contains a new self-certifi- cation procedure that taxpayers can use to claim eligibility for a waiver from the rollover requirement this new procedure applies if a taxpayer misses the 60-day rollover deadline for any of different reasons includ- ing the distribution having been made in the form of a check was mis- placed and never cashed the distribution was deposited into and re- mained in an account that the taxpayer mistakenly thought was an eligi- ble retirement_plan or the taxpayer or a member of the taxpayer’s family was seriously ill id sec_3 i r b pincite united_states tax_court reports it also provides rev_proc is modified by sec_4 of this revenue_procedure id sec additionally it states that it is effective on date id sec_5 respondent’s primary position is that the hardship waiver provisions of sec_402 are inapplicable because petitioners failed to request a private_letter_ruling and pay the associated fee pursuant to section dollar_figure of revproc_2003_16 respondent contends that because revproc_2016_47 supra had not been issued as of the time when peti- tioners’ return was under examination respondent’s examination_division did not have the authority to determine whether petitioners qualified for a waiver we are not persuaded nothing in revproc_2003_16 supra purports to limit or constrain an irs examiner’s ability to consider a hardship waiver during the course of an examination certainly no such constraint is found in sec_402 moreover respondent’s position appears to be at odds with internal_revenue_manual irm pt date which states examiners are given the authority to recommend the proper disposition of all identi- fied issues as well as any issues raised by the taxpayer consequently the purpose and effect of the modifica- tion of revproc_2003_16 supra we believe was not to create some new authority that had not previously existed for irs examiners to consider hardship waivers during examinations but rather to make clear the existence of that authority this conclusion is reinforced by careful consider- ation of the substantive coordination between the two rev- enue procedures sec_1 of revproc_2016_47 i r b pincite describes dual purposes to provide for a self-certification procedure and to modify revproc_2003_16 supra by pro- viding that the internal_revenue_service may grant a waiver during an examination but these two purposes are accom- plished in different ways whereas sec_3 of revproc_2016_47 i r b pincite provides for a new self-cer- tification procedure section of revproc_2016_47 rather revproc_2016_47 supra was issued after the parties had filed their posttrial briefs at the court’s direction the parties filed legal memoranda providing their views as to the impact if any of that revenue_procedure on this case trimmer v commissioner than simply providing that the irs may now grant waivers during examination instead modifies revproc_2003_16 supra to include guidance about additional waivers during exam revproc_2016_47 supra makes no modification to the revproc_2003_16 supra regarding the new self-certifi- cation procedure it would appear that the differing treat- ment of examination authorities and self-certification proce- dures was purposeful moreover among the many unmodified provisions of revproc_2003_16 supra is sec_4 which states that the rev- enue procedure is effective on date as of date then revproc_2003_16 supra contains the new provision for additional waivers during examination while also stating that revproc_2003_16 supra is effective as of date the effect we think is to make clear retrospectively that the irs has had the authority to grant waivers during the exam process at least since date when revproc_2003_16 supra was first issued furthermore the examining agent’s authority to consider a hardship waiver during the examination strongly implies we believe that the taxpayer may request the waiver it would be anomalous if the examining agent could consider the relief only if the taxpayer had not requested it in fact it was during the examination of petitioners’ return that respondent in the notice cp2000 invited peti- tioners to respond to his proposal to treat the two distribu- tions as immediately taxable in response to this invitation mr trimmer wrote the irs requesting relief as might be expected from a self-represented taxpayer unversed in the technicalities of the tax law he did not expressly cite sec_402 but his letter leaves little doubt that he was seeking a hardship waiver of the 60-day rollover require- if the irs had intended the effective date on guidance for waivers dur- ing examination to be the same as the effective date for the self-certifi- cation procedure there would have been no need for this carefully con- structed difference between the ways these two pieces of guidance were im- plemented ie there would have been no need to explain that revproc_2003_16 supra is modified by sec_4 of revproc_2016_47 and as we noted above internal_revenue_manual pt date states examiners are given the authority to recommend the proper disposition of all identified issues as well as any issues raised by the taxpayer emphasis added united_states tax_court reports ment stating among other things that he went through a rough time upon separation from my job causing me emo- tional hard times that caused this situation describing the devastating financial effects on his family that would result from immediate taxation of the two distributions and con- cluding with a plea for a fair decision notably respondent’s agent did not decline to consider mr trimmer’s request did not request that petitioners provide any additional information and did not advise them that they were required to submit a private_letter_ruling request or do anything else in particular to have their request consid- ered to the contrary in her date letter respond- ent’s agent advised petitioners in response to mr trimmer’s date letter that y ou don’t need to do anything else for now we will contact you again within days to let you know what action we are taking only three days later on date the agent wrote petitioners again denying the requested relief not on the basis that petitioners had requested it in the wrong manner or had provided insuffi- cient information but on the basis of cursory and incomplete legal analysis that failed to take into account the provision for hardship waivers under sec_402 respondent points to several memorandum opinions in which this court declined to consider equitable relief from the 60-day rollover requirement in circumstances where the taxpayer did not first request a waiver administratively from the irs under sec_408 which provides for ira_distributions waiver authority analogous to that under sec_402 see dabney v commissioner tcmemo_2014_108 bobrow v commissioner tcmemo_2014_21 atkin v commissioner tcmemo_2008_93 in none of theses cases however is there any indication that the tax- payer ever made any administrative request for a hardship waiver through the private_letter_ruling process during the examination or otherwise in contrast as just discussed mr trimmer did in fact request administrative relief from the 60-day rollover requirement during the examination and the irs considered and rejected his request in processing the changes that are reflected in the notice_of_deficiency on brief respondent asserts that the agent’s date letter was not a final_determination because it invited peti- tioners to write and tell us why if they disagreed with its trimmer v commissioner conclusions but this was essentially the same invitation con- tained in the notice cp2000 issued date in response to which mr trimmer dutifully sent his date letter describing the facts and circumstances upon which he based his request for relief considering that mr trimmer’s letter had resulted in the irs’ summarily denying his request on legal grounds that seemed to admit of no possibility of administrative relief without even acknowl- edging the specific facts and circumstances spelled out in mr trimmer’s letter the invitation for petitioners to respond yet again if they disagreed strikes us as an empty gesture or mere boilerplate having considered all of respondent’s arguments we hold that respondent had the authority to consider mr trimmer’s hardship request during petitioners’ examination and we conclude that respondent did in fact make a final determina- tion to deny the hardship waiver d judicial review of hardship waiver denial the timely filing of a petition in response to a notice_of_deficiency conferred jurisdiction on this court in this pro- ceeding see sec_6213 nevertheless respondent asserts without meaningful analysis that petitioners cannot piggy- back on this court’s deficiency jurisdiction to obtain review of respondent’s denial of the waiver the only authority respondent cites in support of this assertion is 110_tc_20 respondent’s reliance on bourekis is misplaced bourekis addresses this court’s jurisdiction to review a denial of a request for abatement of interest under sec_6404 the jurisdictional prerequisite for such review is a final_determination not to abate interest bourekis v commissioner t c pincite see rule bourekis held that the notice_of_deficiency did not constitute a final deter- mination not to abate interest bourekis v commissioner t c pincite consequently the court lacked jurisdic- tion to consider the taxpayer’s interest abatement claim id in contrast petitioners’ claim for relief goes to the merits of the deficiency determination and under sec_6213 does not require any ticket to the tax_court apart from the notice_of_deficiency it is well established that this court’s deficiency includes reviewing administrative jurisdiction united_states tax_court reports determinations that are necessary to determine the merits of deficiency determinations see eg 96_tc_204 holding that the commissioner’s refusal to process an application_for an accounting_method change under sec_446 is subject_to judicial review in a deficiency proceeding 91_tc_1079 holding that the commissioner’s denial of a waiver of the addition_to_tax under former sec_6661 is subject_to judicial review in a deficiency proceeding 82_tc_989 holding that the commissioner’s denial of a request under sec_6081 to extend the time for filing an estate_tax_return is subject_to judicial review in a deficiency proceeding there is a strong presumption that an act of administra- tive discretion is subject_to judicial review 142_tc_46 holding that denials of interest suspension under sec_6404 are subject_to judicial review mailman v commissioner t c pincite estate of gardner v commissioner t c pincite see 708_f2d_46 2d cir j udicial review is the rule and preclusion the exception citing 397_us_159 agency action is only exempt from judicial review where the governing statutes expressly preclude review or where the action is committed to agency discretion by law mailman v commissioner t c pincite nothing in sec_402 expressly precludes judicial review nor does the legislative_history reveal any such congressional intent to the contrary because the denial of 91_tc_1079 makes it clear that by committed to agency discretion by law the court means com- mitted solely to agency discretion action is committed solely to agency discretion only in a narrow category of circumstances id pincite which do not exist in this case as discussed below the conference committee report merely summarizes sec_402 and sec_408 and then states for example the secretary may issue guidance that includes objective standards for a waiver of the 60-day rollover period such as waiving the rule due to military service in a combat_zone or during a presidentially_declared_disaster or for a period during which the participant has received payment in the form of a check but has not cashed the check or for errors committed by a financial_institution or in cases of inability trimmer v commissioner a hardship waiver can affect directly the existence and amount of any asserted deficiency-as it does in this case- the procedures congress has established for judicial review of the commissioner’s deficiency determinations logically con- template review of such a denial as one element of the defi- ciency determination see estate of gardner v commissioner t c pincite to determine whether an action has been committed solely to agency discretion we have followed the standards followed in other federal courts mailman v commissioner t c pincite courts have refrained from reviewing exer- cise of administrative discretion o nly in cases in which it can be found that the existence of broad discretionary power is not appropriate for judicial review or that the agency determination involves political economic military or other managerial choices not susceptible to judicial review or that the agency determination requires experience or expertise for which legal education or the lawyer’s skills provide no particular competence for resolution and for which there are no ascertainable standards against which the exper- tise can be measured id pincite3 none of these circumstances exists here we believe that there are ascertainable standards on which to base our review we may look not only to the terms of sec_402 but also to related provisions and the overall legislative purpose as well as the objective factors set out in revproc_2003_16 supra for evaluating whether a hardship waiver should be granted the review does not involve polit- ical economic military or other managerial choices not susceptible to judicial review see estate of gardner v commissioner t c pincite and nothing suggests that the commissioner’s exercise of discretion to grant a rollover waiver involves any agency expertise beyond the competence of the courts see id pincite nor do we think that judicial review of the commissioner’s denial of a hardship waiver from the rollover requirement will impair the commissioner’s ability to discharge congressionally mandated duties as stated in estate of gardner our review is part of an overall redetermination proceeding occurring only after respondent to complete a rollover due to death disability hospitalization incarcer- ation restrictions imposed by a foreign_country or postal error h_r conf rept no pincite 2001_3_cb_123 united_states tax_court reports is although the court’s has completed his audit and administrative review and has issued his statutory_notice_of_deficiency to the taxpayer such review is no more intrusive than our review of respondent’s exercise of discretion under other provisions of the code id cir- cumscribed once our deficiency jurisdiction has been prop- erly invoked we will examine de novo the merits of respond- ent’s deficiency determinations including his exercise of discretion under sec_402 inasmuch as the alleged deficiency turn s upon respondent’s discre- tionary actions id pincite jurisdiction carefully for these reasons we hold that we have jurisdiction to review respondent’s denial of a hardship waiver to peti- tioners we note that reviewing respondent’s exercise of discretion is not contrary to our general policy of not looking behind a statutory_notice_of_deficiency to examine respond- ent’s motives or conduct in determining that deficiency see id pincite citing 82_tc_299 and cases cited thereat our review of respondent’s exercise of discretion does not examine the method or procedure by which respondent made his adminis- trative determination_of_a_deficiency rather our review of respondent’s denial of a hardship waiver in this case is nec- essary for us to determine the merits of respondent’s sub- stantive determination_of_a_deficiency we conclude that the appropriate standard of review is whether respondent has abused his discretionary authority by exercising it arbitrarily capriciously or without sound basis in law or fact see mailman v commissioner t c pincite the standard of review most appropriate in the case of a failure to grant a waiver is whether respondent abused his discretion estate of gardner v commissioner t c pincite see also 128_tc_113 in estate of gardner v commissioner t c pincite this court observed that an initial automatic denial without con- sidering the facts and circumstances would constitute the very essence of arbitrary administrative action and an abuse of the discretion granted under this standard we have little trouble concluding that the initial administrative denial of mr trimmer’s request was an abuse_of_discretion in denying mr trimmer’s request for a hardship waiver trimmer v commissioner respondent’s agent proceeding on what appears to have been an incomplete understanding of the pertinent statutory provisions failed to address or even acknowledge any of the facts and circumstances mr trimmer set forth in his letter information submitted in his answering brief respondent contends that the court cannot find any abuse_of_discretion because no administra- tive determination was made and therefore no abuse_of_discretion can be determined as previously discussed how- ever we have found that respondent’s agent made a deter- mination in her date letter to deny mr trimmer’s request for a hardship waiver respondent also contends that the court cannot find any abuse_of_discretion because apart from mr trimmer’s letter to the operations manager there was no documentation or to respondent to substantiate mr trimmer’s claim that he had depression during the relevant periods as previously dis- cussed however the record indicates that the operations manager never requested any such documentation or information in this proceeding petitioners have presented credible evidence-including expert testimony-that mr trimmer did in fact suffer major depressive disorder during the relevant period respondent complains that the expert report was not offered during the examination but again it was not requested during the examination and petitioners were provided no opportunity to offer such evidence during the examination therefore as part of our judicial review the expert report is properly considered in this proceeding if it is admissible this brings us to respondent’s motion in limine e respondent’s motion in limine to exclude petitioners’ expert testimony the day before trial respondent filed a motion in limine objecting to the admission of the expert testimony and report of kiu kathy ho which petitioners offered at trial ms ho is a licensed master social worker lmsw in new york a licensed clinical social worker lcsw in california and a clinical professor of law and a supervising social since we find respondent’s determination to be an abuse_of_discretion and in the absence of any reasoned determination by respondent we ad- dress the merits of petitioners’ request de novo see infra part ii f united_states tax_court reports worker at the fordham university school of law she opined that mr trimmer suffered from major depressive disorder during portions of and petitioners offered ms ho’s testimony and report to support their argument that mr trimmer is entitled to a waiver of the 60-day rollover requirement under sec_402 at trial ms ho’s report was marked as an exhibit and her testimony was heard solely as an offer of proof the court deferred ruling on respondent’s motion in limine to allow the parties an oppor- tunity to further address the matter in their posttrial briefs we now examine respondent’s various objections and deter- mine whether this testimony is admissible we conclude that it is admissible for the reasons discussed below admissibility we conduct this proceeding in accordance with the federal rules of evidence see interim rule a united_states tax_court press release date www ustaxcourt gov press pdf the proponent has the burden of showing that expert testimony meets the requirements of rule of the federal rules of evidence sec_7453 was amended on date to provide except in the case of proceedings conducted under sec_7436 or sec_7463 the pro- ceedings of the tax_court and its divisions shall be conducted in ac- cordance with the federal rules of evidence as a result of this amend- ment the court follows the federal rules of evidence as applied by the u s court_of_appeals to which a case is appealable battat v commis- sioner 148_tc_32 sec_7453 as amended is effective for pro- ceedings commenced after the date of the enactment of this act and to the extent that it is just and practicable to all proceedings pending on such date consolidated appropriations act pub_l_no div q sec_425 sec_129 stat pincite it is just and practicable to apply the federal rules of evidence in this case which was pending on date and tried after that date fed r evid provides a witness who is qualified as an expert by knowledge skill experience training or education may testify in the form of an opinion or otherwise if a the expert’s scientific technical or other specialized knowledge will help the trier of fact to understand the evidence or to determine a fact in issue b the testimony is based on sufficient facts or data c the testimony is the product of reliable principles and methods and trimmer v commissioner in re pfizer inc sec litig 819_f3d_642 2d cir this court has a gatekeeping duty 509_us_579 requiring us to determine that an expert’s testimony both rests on a reliable foundation and is relevant to the task at hand before it may be admitted id the court has broad discretion in carrying out this gatekeeping role see in re pfizer f 3d pincite 115_tc_43 aff ’d 299_f3d_221 3d cir keeping in mind the well-accepted principle that r ule embodies a liberal standard of admissibility for expert opinions 414_f3d_381 2d cir a relevance rule a of the federal rules of evidence requires that the expert’s scientific technical or other specialized knowl- edge will help the trier of fact to understand the evidence or to determine a fact in issue but the supreme court has explained that t his condition goes primarily to relevance daubert u s pincite courts have therefore applied the principles of rule of the federal rules of evidence to determine whether expert testimony is relevant to the task at hand and thereby helpful see eg 303_f3d_256 2d cir evi- dence is relevant if it has any tendency to make a fact more or less probable than it would be without the evidence and the fact is of consequence in determining the action fed r evid one disputed issue is whether mr trimmer was suffering from depression during the relevant period ms ho’s testi- mony undoubtedly tends to make that fact more probable her testimony is that on the basis of her extensive experi- ence and education mr trimmer’s symptoms-as reported by petitioners and their son-are consistent with a diagnosis of depression b qualification of the expert witness having found ms ho’s testimony relevant we turn to the requirement of rule of the federal rules of evidence that d the expert has reliably applied the principles and methods to the facts of the case united_states tax_court reports the proposed expert be qualified by knowledge skill experi- ence training or education ms ho is a candidate for a doctorate in social work at new york university she has a master’s degree in social work from the university of southern california she holds licenses as an lcsw in california and as an lmsw in new york she is also a clinical professor of law and supervising social worker at the fordham university school of law before her time at fordham and new york university ms ho worked in a wide variety of clinical social work positions in california where she participated regularly in assessing and treating patients after careful consideration of her experience education and licenses we conclude that ms ho is qualified to offer expert testimony on mr trimmer’s mental health history c reliability finally we consider whether ms ho’s testimony is reli- able in determining whether expert testimony is reliable we note that l icensure in the discipline or speciality which is the subject of expert opinion is not a requirement under the federal rules of evidence 971_f2d_375 ndollar_figure 9th cir citing 738_fsupp_348 c d cal ms ho’s license as an lcsw in california her lack of a license as an lcsw in new york and her license as an lmsw in new york therefore do not necessarily resolve the issues of her qualification and helpfulness as an expert witness though her certifi- cations inform our determination moreover while state practice is not binding on this court on this issue we note that california courts have admitted expert testimony of california lcsws on psychological issues see eg people v gadlin cal app 4th ct app we are mindful that on at least one oc- casion a new york trial_court disallowed expert testimony from an lmsw see five boro psychological servs v geico ins co n y s 2d wl civ ct but that court-after noting that the lack of a medical licenses sic does not in and of itself disqualify a wit- ness from testifying as an expert on a medical question -decided that the putative expert did not possess the combination of long observation real experience or sufficient education or training to be qualified as an expert on psychological testing id wl at the putative expert in five boro had not given any psychological tests or conducted face-to-face psychological interviews for at least the prior years id given ms ho’s license as an lcsw in california her work in california in a clinical set- ting and her educational background the present case is easily distin- guishable from five boro trimmer v commissioner our inquiry is flexible and our focus must be solely on prin- ciples and methodology not on the conclusions that they gen- erate daubert u s pincite in addition to factors relating to reliability enumerated in rule of the federal rules of evidence the supreme court has identified other factors we may consider but has not set out a definitive checklist or test daubert u s pincite t he types of factors that are appropriate to consider will depend upon the particular circumstances of the particular case at issue in re pfizer f 3d pincite internal quotation marks and brackets omitted quoting 526_us_137 the inquiry will necessarily vary from case to case amorgianos f 3d pincite essentially ms ho’s testimony consists of application of definitions and categories-found in the diagnostic and statistical manual of mental disorders 5th ed dsm- -to the data she gathered from mr trimmer and his family under rule of the federal rules of evidence this court may take judicial_notice of a fact that is not subject_to reasonable dispute if it is generally known within our terri- torial jurisdiction or can be accurately and readily deter- mined from sources whose accuracy cannot reasonably be questioned we take judicial_notice that the information con- the factors identified by the supreme court are whether a theory or technique can be and has been tested whether the theory or technique has been subjected to peer review and publication a tech- nique’s known or potential rate of error and the existence and mainte- nance of standards controlling the technique’s operation and whether a particular technique or theory has achieved general acceptance in the relevant scientific community 509_us_579 see 303_f3d_256 2d cir respondent objects that because the diagnostic and statistical man- ual of mental disorders 5th ed dsm-5 was not attached to the expert report it failed to comply with rule g b which requires that an expert report contain the facts or data considered by the witness we overrule respondent’s objection for several reasons first the dsm-5 is not facts or data as contemplated by rule g b rather the dsm-5 is a reference manual published by the american psychiatric asso- ciation that defines and classifies mental disorders also petitioners’ coun- sel provided copies of the relevant sections of the dsm-5 upon respond- ent’s request finally we take judicial_notice of the contents of the dsm-5 united_states tax_court reports tained in the dsm-5 that relates to this case and the tech- niques of determining which definitions and categories apply to a particular person are widely accepted in the scientific community have been subjected to peer review and publica- tion and are subject_to professional standards to be clear we are not taking judicial_notice of the reliability of the prin- ciples and methods themselves rather we take judicial_notice of their wide acceptance and the existence of peer review and professional standards on the basis of these judicially noticed facts we conclude that the principles and methods are sufficiently reliable under rule of the fed- eral rules of evidence to prepare her testimony ms ho directed her assistant to interview petitioners and their son and to research various issues ms ho also interviewed mr trimmer personally to gather more detail and to get clarifying information about his history ms ho considered various possible explanations for the symptoms described by petitioners and their son ms ho’s assistant prepared a first draft of the expert report which then went through multiple drafts upon review of ms ho’s credible testimony we are satisfied that ms ho pro- vided careful supervision of her assistant’s activities it is clear that ms ho took steps to verify the accuracy of the data that was gathered and actively participated in drafting the report and nothing suggests that her approach deviated from the principles and methods referenced above we there- fore find that ms ho reliably applied the aforementioned principles and methods to the facts and data ms ho did not observe mr trimmer’s symptoms while they were occurring she and her assistant interviewed peti- tioners and their son long after the symptoms had subsided respondent argues that ms ho’s retrospective assessment of mr trimmer’s condition is unreliable because she was not able to contemporaneously observe his symptoms as peti- tioners observe however even if ms ho had assessed his condition at the time mr trimmer was experiencing symp- toms most or all of his symptoms would have been self- in 134_tc_34 for exam- ple we noted that all three experts who testified agreed that the fourth edition of the dsm specifically the text revision was the primary diagnostic tool of american psychiatry the portions of the dsm-5 used by ms ho are substantially identical to the dsm-4 trimmer v commissioner reported furthermore as she gathered data and developed her opinion ms ho considered the possible effects of inac- curate memory or hindsight bias and she also considered and rejected the possibility that mr trimmer might be feigning or exaggerating symptoms finally petitioners and their son were the sources for ms ho’s testimony and all three testified we were therefore able to directly judge the credibility of the sources of ms ho’s testimony and we found all three to be highly credible moreover their credible testi- mony corroborates the facts and data outlined in ms ho’s testimony for all these reasons after a thorough review of the record we find that ms ho’s testimony was based on sufficient facts and data on the basis of the foregoing analysis we find that ms ho’s testimony meets the daubert standard of reliability and petitioners have met the burden that rule of the federal rules of evidence places on a proponent of expert evidence we now turn to respondent’s objections state law concerns respondent asserts that ms ho’s report reflects a viola- tion of new york state law and should not be entertained by the court for the reasons explained below we dis- agree first some background as part of a broader reworking of mental health services law in new york enacted a new licensing regime for the practice of social work it became effective in n y educ law secs mckinney see generally people v r r n y s 2d sup ct new york law licenses two levels of social work the practice of licensed master social work and the practice of clinical social work n y educ law sec_7701 in general an lcsw may practice the full range of social work including diagnosis and treatment of mental illness whereas an lmsw may perform many types of social work but must respondent appears to invoke the principle of comity that is the fed- eral government’s proper respect for s tate functions which requires that the federal government when it carries out its functions and duties always endeavor to do so in ways that will not unduly interfere with the legitimate activities of the states 401_us_37 see 104_tc_670 united_states tax_court reports be supervised by an lcsw before she may diagnose or render treatment id ms ho is an lmsw and not an lcsw under new york law she was not supervised by an lcsw while preparing her testimony respondent argues that by preparing and submitting an expert report and then testifying ms ho has engaged in the unlawful practice of clinical social work with- out supervision and that therefore we should exclude her testimony because we find that ms ho’s testimony is not licensed clinical social work under new york law we over- rule respondent’s objection the practices of licensed master social work and clinical social work are defined in n y educ law sec_7701 n y educ law sec_7701 mckinney provides in part practice of licensed master social work a the practice of licensed master social work shall mean the profes- sional application of social work theory principles and the methods to prevent assess evaluate formulate and implement a plan of action based on client needs and strengths and intervene to address mental social emotional behavioral developmental and addictive disorders conditions and disabilities and of the psychosocial aspects of illness and injury experienced by individuals couples families groups commu- nities organizations and society b licensed master social workers engage in the administration of tests and measures of psychosocial functioning social work advocacy case management counseling consultation research administration and management and teaching practice of clinical social work a the practice of clinical social work encompasses the scope of practice of licensed master social work and in addition includes the diagnosis of mental emotional behavioral addictive and developmental disorders and disabilities and of the psychosocial aspects of illness injury dis- ability and impairment undertaken within a psychosocial framework ad- ministration and interpretation of tests and measures of psychosocial functioning development and implementation of appropriate assess- ment-based treatment plans and the provision of crisis oriented psycho- therapy and brief short-term and long-term psychotherapy and psycho- therapeutic treatment to individuals couples families and groups ha- bilitation psychoanalysis and behavior therapy all undertaken for the purpose of preventing assessing treating ameliorating and resolving psychosocial dysfunction with the goal of maintaining and enhancing the mental emotional behavioral and social functioning and well-being of trimmer v commissioner respondent claims that ms ho has diagnosed mr trimmer and that therefore her activities come within the definition of clinical social work but not within the range of activities an lmsw can perform without supervision diagnosis is a clinical social work activity that is expressly listed in the statute as in addition to the scope of practice of licensed master social work n y educ law sec_7701 a yet the statute defines diagnosis as the process of distinguishing beyond general social work assessment between similar mental emotional behavioral develop- mental and addictive disorders impairments and disabilities within a psychosocial framework on the basis of their similar and unique characteristics consistent with accepted classi- fication systems id subdiv b emphasis added also the definition of licensed master social work includes profes- sional application of social work theory id subdiv a we are not convinced that ms ho’s testimony is beyond general social work assessment or anything other than professional application of social work theory we are aware of no case regulation or other authority that supports respondent’s position accordingly we doubt that ms ho’s evaluation of mr trimmer rises to the level of a diagnosis under new york state law but even if it does she did not thereby exceed her authority as we discuss below her evaluation was not clin- ical social work and was therefore permitted the statute defines clinical social work as it exceeds the scope of licensed master social work by listing those activi- ties that an unsupervised lmsw may not perform at the end of the list this phrase appears a ll undertaken for the purpose of preventing assessing treating ameliorating and resolving psychosocial dysfunction with the goal of maintaining and enhancing the mental emotional behav- ioral and social functioning and well-being of individuals individuals couples families small groups organizations communities and society b diagnosis in the context of licensed clinical social work practice is the process of distinguishing beyond general social work assessment be- tween similar mental emotional behavioral developmental and addict- ive disorders impairments and disabilities within a psychosocial frame- work on the basis of their similar and unique characteristics consistent with accepted classification systems united_states tax_court reports couples families small groups organizations communities and society id subdiv a the word all indicates that the participle undertaken modifies every item on the list including diagnosis ms ho did not evaluate mr trimmer for the purpose of preventing assessing treating ameliorating and resolving any dysfunction-mr trimmer’s depression was resolved by the time ms ho saw him she therefore could not have evaluated him for the purposes of preventing treating ameliorating or resolving his illness and as we noted above an lmsw may undertake general social work assessment by itself without supervision additionally the goal of ms ho’s testimony had nothing to do with maintaining and enhancing the mental emotional behavioral and social func- tioning and well-being of mr trimmer or anyone else for these reasons we conclude that ms ho’s examination of mr trimmer the compilation of her expert report and her testimony in this case were not undertaken for the purposes stated in n y educ law sec_7701 a and therefore are not clinical social work consequently ms ho’s examination of mr trimmer her expert report and her testimony were not prohibited by new york law and accordingly we overrule respondent’s objection see also 738_fsupp_348 c d cal t he rendering of an expert opinion in court is not the practice of a profession respondent’s remaining objections respondent objects that ms ho’s report should be excluded under rule g because petitioners submitted it to the court and served it on respondent days before trial instead of days before as generally required under rule g we may however excuse untimeliness that is due to good cause and does not unduly prejudice the opposing party rule g petitioners’ counsel a member of the fordham law school clinic represents that the lateness of the report was due to a variety of causes including limitations and scheduling problems of an academic clinic while we do not take missed deadlines lightly upon due consideration of all the cir- cumstances and the parties’ arguments we are satisfied there was good cause for the missed deadline trimmer v commissioner furthermore respondent was not unduly prejudiced by the lateness of the report which petitioners sent to respondent via email and overnight mail days before trial respond- ent’s counsel was able to prepare a thorough motion in limine detailing objections to the testimony respondent’s counsel also ably argued her motion in limine and ably cross- examined ms ho moreover we reserved ruling on respond- ent’s motion and allowed the parties to include arguments regarding the admissibility of ms ho’s testimony in their posttrial briefs finally respondent’s counsel has not out- lined any measures in addition to her motion and cross- examination which she would have taken had she had an additional eight days respondent’s objection is therefore overruled respondent also contends that ms ho’s testimony must be excluded because the expert report fails to state the quali- fications of her assistant whose name and signature are on the report along with ms ho’s name and signature respondent contends that the true author of the report was ms ho’s assistant and that rule g d requires the expert report to state the qualifications not only of the testi- fying expert but also of any assistant who signs the report we overrule this objection for several reasons first the plain language of rule g d requires the report to contain only the witness’s qualifications second an expert witness is permitted to use assistants in formulating his expert opinion and normally they need not themselves tes- tify 285_f3d_609 7th cir furthermore rule sec_703 and sec_705 of the federal rules of evidence govern the basis for an expert’s opinion rule explicitly allows an expert to form her opinion on the basis of facts or data that the expert has been made aware of finally upon review of the record we are convinced that ms ho’s assistant did not exercise professional judgment that is beyond the expert’s ken dura auto sys f 3d pincite if she had there might have been a question as to whether ms ho was functioning as a mere mouthpiece of a scientist in a different specialty id pincite but as it stands nothing suggests that ms ho’s assistant functioned outside of ms ho’s area of expertise or outside of her supervision therefore for all these reasons respondent’s objection is overruled united_states tax_court reports respondent also objects that ms ho’s report does not con- tain a statement of the compensation to be paid for her study and testimony as required by rule g f but because ms ho provided her services pro bono there was no com- pensation for her to disclose respondent also objects that ms ho’s publications were not stated as required by rule g d respondent is mistaken ms ho’s publications are listed on the curriculum vitae attached to her report respondent also objects that ms ho’s report does not include a list of all other cases in which she has testified as an expert during the previous four years as required under rule g e but ms ho has never testified as an expert before so there was no prior testimony to disclose in sum we overrule all of respondent’s objections respondent’s motion in limine will be denied and ms ho’s testimony admitted f petitioners’ hardship waiver this brings us finally to the merits of petitioners’ request for a hardship waiver for the reader’s convenience we once again set out the relevant provision of sec_402 the secretary may waive the 60-day requirement where the failure to waive such requirement would be against equity or good conscience including casualty dis- aster or other events beyond the reasonable control of the individual subject_to such requirement the code does not define the phrase against equity or good conscience and it appears nowhere else in the code except in sec_408 which provides identical waiver authority for the analogous 60-day deadline in the ira distribution context however a very similar phrase against equity and good conscience emphasis added appears in sec_6654 which provides that no addi- tion to tax for failure to pay estimated income_tax shall be imposed if the secretary determines that by reason of cas- ualty disaster or other unusual circumstances the imposi- tion of such addition_to_tax would be against equity and good conscience in meyer v commissioner tcmemo_2003_12 the court cited both sec_6654 and b in waiving the sec_6654 addition_to_tax because mr meyer suf- fered from severe health problems he had been diagnosed with hiv and aids suffered a nervous breakdown and had trimmer v commissioner to take a leave of absence from his job the court is aware of no other cases explicating sec_6654 if we look outside the code the phrase against equity or good conscience or the more common phrase against equity and good conscience often appears in federal statutes in contexts where the government must decide whether a recovery_of erroneously disbursed funds should be attempted see railroad retirement act of pub_l_no sec c stat pincite codified as amended pincite u s c sec 231i c railroad unemployment insurance act amendments ch sec_11 sec_54 stat pincite codi- fied as amended pincite u s c sec d supp i all using the phrase against equity or good con- science see also u s c secs a b b u s c sec_1442 b u s c sec_303a e b u s c sec a and b intelligence authorization act for fiscal_year pub_l_no sec_265 sec_106 stat pincite8 codi- fied pincite u s c sec social_security amend- ments of pub_l_no sec_152 sec_81 stat pincite codified as amended pincite u s c sec_404 supp iii social_security amendments of pub_l_no sec c stat pincite codified as amended pincite u s c sec 1395gg c supp i all using the phrase against equity and good conscience in 809_f2d_502 8th cir the court considered the meaning of against equity and good conscience as it appears in u s c sec_404 relating to adjustment or recovery_of federal old-age survivors and dis- ability benefits it observed that the term ‘equity denotes the spirit and habit of fairness and justness ’ groseclose f 2d pincite quoting gilles v dep’t of human res dev p 2d ndollar_figure cal quoting black’s law dic- tionary 4th ed it further observed that t he term conscience means ‘the sense of right or wrong together with a feeling of obligation to do or be that which is recognized as good ’ id quoting webster’s third new international dictionary the court noted that against equity and good conscience is language of unusual generality and that such broad language necessarily anticipate s that the trier of fact instead of attempting to channelize his decision with rigid and specific rules will united_states tax_court reports draw upon precepts of justice and morality as the basis for his ruling id quoting gilles p 2d pincite see also 916_f2d_524 9th cir adopting the reasoning of groseclose and concluding that in using the phrase against equity and good conscience with respect to waivers of overpayments of disability benefits congress intended a broad concept of fairness to apply to waiver requests one that reflects the ordinary meaning of the statutory language and takes into account the facts and circumstances of each case similarly sec_402 like the legislative_history and revproc_2003_16 supra signals that we should con- strue equity or good conscience to reflect a broad and flexible concept of fairness by providing a nonexhaustive list of situations that might satisfy the general standard largely mirroring sec_402 and the conference committee report section dollar_figure of revproc_2003_16 c b pincite states that the irs will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer it goes on to provide the following objective factors to be used in deter- mining whether to grant a hardship waiver in determining whether to grant a waiver the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred sec_402 the accompanying conference committee report and revproc_2003_16 supra which mirrors the statute and conference com- mittee report in key respects all describe circumstances that might sup- port the granting of a hardship waiver as including certain cir- cumstances and so do not necessarily foreclose other circumstances from the intended scope of relief see sec_7701 the terms ‘includes’ and ‘in- cluding’ when used in a definition contained in this title shall not be deemed to exclude other things otherwise within the meaning of the term defined because we conclude that petitioners’ circumstances are within the scope of enumerated situations and therefore that they are entitled to relief we need not and do not decide to what extent other circumstances might also qualify for hardship waivers trimmer v commissioner of these four factors three present little difficulty in this case the first factor is inapplicable-there was no error com- mitted by any financial_institution the third and fourth fac- tors are favorable to petitioners they never made any use of the amounts received in the two distributions other than to deposit them into a joint bank account where they remained until petitioners rolled them over into an ira petitioner’s profited in no meaningful way from retaining the funds in their joint bank account during the interim more- over when petitioners’ tax preparer alerted mr trimmer to the rollover problem mr trimmer completed the rollover very soon thereafter the remaining factor inability to complete a rollover due to disability revproc_2003_16 sec_3 requires more extended analysis we have found that mr trimmer suffered from major depressive disorder which commenced approximately three weeks after his retirement on date and persisted until the summer of mr trimmer’s depression caused a marked change in activity level and sleep patterns he left his home infrequently and experienced difficulty interacting with other people he was so changed during this period that mrs trimmer came to believe that she could not depend on him to carry out tasks he had pre- viously and reliably performed she felt that she needed to monitor him so that she might offer encouragement or inter- vene to help him through events or activities on the basis of all the evidence in the record we conclude that mr trim- mer’s major depressive disorder constituted a disability throughout the relevant period for the purposes of sec_23 on brief respondent ignores these two factors presumably because they are favorable to petitioners whether we regard respondent’s failure to address these factors as a concession in this regard or simply as a misapplication of an irs revenue_procedure makes little difference to our analysis although we are mindful that in some respects depositing a check into a bank account might be considered equivalent to cashing the check we do not believe that by simply depositing the check into their bank account without making any further use of the funds petitioners made significant use of the amount distributed within the meaning of revproc_2003_16 sec_3 c b pincite united_states tax_court reports c b in that it significantly impaired his ability to perform day-to-day activities we further conclude on the basis of all the evidence in the record that mr trimmer’s failure to meet the 60-day roll- over requirement was attributable to his disability cf meyer v commissioner tcmemo_2003_12 all the evidence indicates that his depression set in after he requested that amounts be disbursed from his retirement accounts but before he received the first of the two disbursement checks in the mail on date mr trimmer’s illness then per- sisted for approximately a year lingering until the summer of mr trimmer was therefore depressed throughout the relevant period moreover the same facts which led us to conclude that mr trimmer suffered from a disability for the purposes of sec_402 also lead us to conclude that his illness significantly impaired his ability to perform the necessary rollover we note that the new self-certification procedures apply to situations among others where the taxpayer or a member of the taxpayer’s family was seriously ill without reference to disability revproc_2016_47 sec_3 f although the self-certification procedures are inapplicable in this case it would appear that the seriously ill standard of revproc_2016_47 supra should inform the disability standard of revproc_2003_16 supra since both are addressed to the identical equity or good conscience standard of sec_402 just as the seriously ill stand- ard does not connote complete and total incapacitation neither does the disability standard of revproc_2003_16 supra in reaching this conclusion we are mindful that as respondent points out mr trimmer was not totally inactive during the relevant period-he wrote some checks at the behest of his wife and sons and he deposited the checks from the two distributions into the bank before the rollover period had expired we are not persuaded however that the fact that mr trim- mer was able to perform these relatively routine tasks generally at the prompting of family members meant that he was also capable of initiating and carrying out the more involved process of identifying another eligible_retirement_plan into which to roll over the funds and ultimately setting up an ira in which to deposit the checks if anything the fact that he left two checks totaling over dollar_figure on his dresser at home for over a month before depositing them in the bank vividly evidences his impaired mental condition and although on cross-examination respondent elicited from mr trimmer a yes in response to a question whether he had worked part time as a high school referee during and on the basis of all the evidence in the record and general life experience we do not believe that mr trimmer was refereeing high school basketball games during the summer of or at any other relevant time trimmer v commissioner in sum considering all the facts and circumstances we conclude that mr trimmer meets the objective factors for a hardship waiver as set forth in revproc_2003_16 supra finally although private letter rulings have no preceden- tial effect see sec_6110 and taxpayers are not entitled to rely upon private letter rulings not specifically issued to them private letter rulings may be instructive insofar as they reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws 369_us_672 we have examined the commissioner’s private letter rulings to understand his customary construction of sec_402 in administering the tax laws and we have not found any espousing an interpretation of sec_402 b -or sec_408 i -that is inconsistent with granting a waiver in mr trimmer’s case in fact the commissioner has granted waivers in circumstances similar to mr trimmer’s we conclude that granting petitioners a waiver is consistent with the construction of sec_402 that the commis- sioner has employed in administering this provision over many years provision identical the for the reasons discussed above we conclude and hold that in the unique facts and circumstances of this case pursuant to sec_402 it would be against equity or good con- science to deny petitioners a waiver of the 60-day rollover of see also 283_f3d_939 n 8th cir 224_f3d_874 8th cir aff ’g in part rev’g in part 112_tc_89 949_f2d_837 5th cir aff ’g 95_tc_373 97_tc_74 n 85_tc_274 ndollar_figure see eg priv ltr rul date waiver granted to taxpayer suffering from mild cognitive impairment and moderate clinical depression who was not aware that he did not roll over amount to an- other ira until his tax_return for was being prepared priv ltr rul date waiver granted to taxpayer who was under extreme stress following the loss of his job priv ltr rul date waiver granted to taxpayer who asserted that failure to complete rollover was due to his depressed condition following his separation from his spouse priv ltr rul date waiver granted to taxpayer who was overwhelmed by his mother’s death and sank into a deep depression during his period of grieving united_states tax_court reports requirement accordingly we do not sustain respondent’s determination to treat the two distributions as immediately taxable iii additional tax on early distribution respondent determined in the notice_of_deficiency that petitioners are liable for the additional tax under sec_72 which is equal to of the portion of an early dis- tribution which is includible in gross_income we have held that no portion of the two distributions is included in peti- tioners’ gross_income accordingly the sec_72 additional tax is inapplicable iv dividend income in the notice_of_deficiency respondent determined that peti- tioners had unreported dividend income of dollar_figure as reported on a form 1099-div dividends and distributions peti- tioners did not assign error to this determination in their petition as required by rule b and have not addressed this issue in any meaningful way on brief other than to assert generalized objections to respondent’s proposed findings_of_fact in this regard we deem petitioners to have waived or conceded this issue in any event at trial mr trimmer acknowledged that he had purchased the stock using his social_security_number his testimony suggested that his original intention had been to hold the stock only as a nominee for his then-newborn son who had not yet received a social_security_number but peti- tioners offered no evidence to support a finding that in the stock was owned by anyone other than mr trimmer or that the dividend income belonged to or was constructively received by anyone other than mr trimmer we therefore sustain respondent’s determination that the dollar_figure of unreported dividend income is includible in peti- tioners’ taxable_income to reflect the foregoing an appropriate order will be issued and decision will be entered under rule f
